Citation Nr: 1648452	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-49 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 25, 2010, from April 1, 2010, to January 20, 2013, and as of March 1, 2013, for right knee osteochondritis dissecans and patellar dislocation with degenerative joint disease, status post surgical reconstruction.

2.  Entitlement to a rating in excess of 10 percent for right knee instability, status post-surgical repair of osteochondritis dissecans and patellar dislocation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 2005 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the issues on appeal was subsequently transferred to the RO in St. Petersburg, Florida.  A May 2010 rating decision granted a temporary total rating for right knee osteochondritis dissecans and patellar dislocation, status post-surgical reconstruction, effective from January 25, 2010, with an assigned a 10 percent rating from April 1, 2010.  A March 2013 rating decision assigned a 10 percent rating for right knee osteochondritis dissecans and patellar dislocation, status post-surgical reconstruction, effective May 1, 2009, to January 24, 2010; and granted a separate 10 percent rating for right knee instability, status post-surgical repair for osteochondritis dissecans and patellar dislocation, effective May 1, 2009.  An August 2013 rating decision granted a temporary total rating effective January 12, 2013, and assigned a 10 percent rating effective March 1, 2013, for the right knee degenerative joint disease disability.  

When this case was previously before the Board, it was noted that an August 2013 rating decision established service connection for left knee instability.  Correspondence received in December 2013 was construed by the Board as expressing disagreement with the ratings assigned for the left knee disability, and the issue of entitlement to a rating in excess of 20 percent prior to August 31, 2011, for left knee instability, and in excess of 10 percent as of October 1, 2011, was remanded to be addressed in a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in May 2016.  The Veteran did not perfect a timely appeal of that issue for appellate review.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, but records show he indicated he only wanted to present testimony regarding traumatic brain injury and left knee disabilities.  However, those specific matters are not before the Board at this time.  A copy of the transcript of that hearing is of record.

On remand, additional treatment records were obtained and associated with the record.  Additionally, another VA examination was conducted.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran was previously represented by an attorney.  In August 2016, the Veteran's attorney revoked representation by a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by flexion limited, at worst, to 110 degrees and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  Throughout the pendency of this claim, the Veteran has experienced no more than moderate recurrent subluxation or lateral instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability on the basis of limitation of motion have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-63 (2016).

2.  The criteria for a rating of 20 percent, but not higher, for a right knee disability on the basis of recurrent subluxation have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2014 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in December 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Analysis

The Veteran's currently has a two separate disability ratings for the service-connected right knee disability.  For limitation of motion, he is assigned a 10 percent rating under Diagnostic Code 5260, and for instability, he is assigned a 10 percent rating under Diagnostic Code 5257.  38 C.F.R. 4.71a (2016).  Both disability ratings are effective May 1, 2009, the effective date of the original grant of service connection.  Temporary total disability ratings based on right knee surgery have previously been awarded from January 25, 2010, to March 31, 2010, and from January 21, 2013, to February 28, 2013.  The current appeal concerns the appropriate ratings for the periods when a temporary total disability rating was not in effect.

The rating criteria for limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a (2016).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2016).  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated 10 percent for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  

Under Diagnostic Code 5261, limitation of extension of the knee is rated 10 percent for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).  

Diagnostic Code 5257 provides that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Subluxation of the patella is the incomplete or partial dislocation of the knee cap.  Rykhus v. Brown, 6 Vet. App. 354 (1993).  The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension, or for limitation of motion and instability or subluxation of the knee.  However, a separate rating can only be assigned where additional compensable symptomatology is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004);VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2016). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A rating for arthritis cannot be combined with a rating based on limitation of motion of the same joint.  The rating for arthritis cannot be combined with a rating for limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

On VA examination in February 2009, it was noted that the Veteran was three months post-surgery.  The examiner found that it was difficult to assess interference with activities because the Veteran was still under postoperative care.  The Veteran's gait was normal, and he was able to bear full weight on the right leg.  Flexion of the right knee was to 140 degrees, and the Veteran could hyperextend the right knee to 5 degrees.  There was no laxity to varus or valgus stress.  Repeated motion caused increased pain, fatigue, and lack of endurance.  The diagnosis was right knee, osteochondritis dissecans, patellar dislocation, surgically repaired.

A physical therapy note from December 2009 shows that the Veteran could flex the right knee from 0 to 115 degrees.  Extension of the right knee was to 0 degrees.

In December 2009, a VA treatment provider indicated that the Veteran had a range of motion of the right knee from 0 to 120 degrees.  Mild subluxation was observed.

A CT scan in December 2009 found moderate lateral subluxation of the patella with moderate degenerative changes involving the patellofemoral joint.  Mild degenerative changes were observed involving the tibiofemoral joint with joint space narrowing involving the medial compartment.

In January 2010, the Veteran complained to a VA treatment provider of right knee pain.  He rated his pain as a 4 on a 0 (low) to 10 (high) pain scale.  He stated that the right knee gave way.  An X-ray of the right knee found moderate lateral subluxation of the patella and moderate degenerative changes of the patellofemoral joint.

On January 25, 2010, the Veteran underwent right knee arthroscopy with chondroplasty at a VA medical center.  The Veteran reported continued pain and feelings of instability.  He was discharged from the hospital on January 26, 2010.

A VA treatment record from May 2010 shows that the Veteran had no significant effusion of the right knee.  Flexion of the right knee was to 120 degrees, and extension was to 0 degrees.  A ligament examination yielded stable results.  

A VA treatment record form July 2010 shows that the surgical incisions were well healed.  The range of motion of the right knee was from 0 to 140 degrees with a stable ligament examination.

A VA orthopedic clinic note form December 2010 shows that the Veteran had right knee flexion from 0 to 130 degrees without objective evidence of pain.  The ligaments were noted to be stable.

On VA examination in March 2011, the Veteran reported experiencing right knee pain after walking a block or two.  Squatting bothered him.  He occasionally had swelling, buckling, and locking.  The examiner observed an active range of motion of the right knee from 0 to 110 degrees of flexion with pain at 110 degrees.  The ranges of motion during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner felt there was no effect on the Veteran's usual occupation or daily activities.  There was slight lateral subluxation of the patellofemoral joint with active flexion and extension.  No instability was observed.  

A private treatment record from August 2011 shows that the Veteran's right knee had a range of motion from 0 to 135 degrees with no joint line tenderness.  The knee was normal to valgus/varus stress testing.  

On VA examination in January 2012, right knee flexion was to 130 degrees with no objective evidence of painful motion.  Right knee extension was to 0 degrees with no objective evidence of painful motion.  There was no change in range of motion after repetitive use testing.  Anterior, posterior, and medial-lateral instability testing yielded normal results.  There was a history of moderate recurrent patellar subluxation.  The examiner opined that the Veteran's right knee condition did not impact his ability to work.

On VA examination in May 2012, the Veteran reported experiencing pain in the right knee.  Right knee flexion was to 130 degrees with no objective evidence of painful motion.  Right knee extension was to 0 degrees with no objective evidence of painful motion.  Repetitive use testing did not result in any further loss of range of motion.  Anterior, posterior, and medial-lateral instability testing yielded normal results.  The examiner specified that there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner opined that the Veteran's right knee disability did not impact his ability to work.

On VA examination in November 2012, the Veteran reported experiencing right patella instability and constant pain.  No flare-ups were noted.  Right knee flexion was measured to 120 degrees with pain at 120 degrees.  Right knee extension was to 0 degrees.  No additional limitation of motion was found on repetitive use testing.  Tenderness was observed.  Anterior, posterior, and medial-lateral instability testing yielded normal results.  No history of recurrent patellar subluxation or dislocation was noted.  The examiner opined that the Veteran's right knee disability did not impact his ability to work.

The Veteran underwent right knee medial patella-femoral ligament reconstruction on January 21, 2013.

On VA examination in December 2015, the Veteran reported that his right knee showed swelling and pain, and gave way.  The Veteran stated that he used a knee brace.  He experienced flare-ups that caused him to limp.  On objective examination, forward flexion of the right knee was to 120 degrees, and extension was to 0 degrees.  There was evidence of pain with weightbearing, and there was moderate medial joint line tenderness.  On repetitive use testing, flexion was to 115 degrees, and extension was to 0 degrees.  The examiner stated that it would be speculative to provide accurate range of motion findings during a flare-up since there was no flare-up at the time of the examination.  The examiner specified that he could not provide information based on a hypothetical situation.  

No muscle atrophy or ankylosis was observed.  The examiner noted a history of severe recurrent subluxation but no history of lateral instability.  Joint stability testing was performed with normal results.  The Veteran had experienced severe recurrent patellar dislocation.  No other pertinent physical findings were noted.  An X-ray revealed mild degenerative changes with minimal narrowing of the medial joint compartment.  Concerning activities of daily living, the Veteran's right knee disability resulted in difficulty doing chores and taking care of kids.  The examiner opined that the Veteran's right knee disability did not impact his ability to perform any type of occupational task.

The Board finds that there is no basis for assignment of a higher disability rating under Diagnostic Code 5260 for limitation of flexion at any time during the course of the appeal.  Concerning the right knee, the evidence shows that flexion of the right knee was limited, at worst, to 110 degrees, with consideration of pain.  The flexion measurements are consistent with no more than a 0 percent rating for the right knee under Diagnostic Code 5260.  Notably, those findings do not meet the criteria for the currently assigned rating of 10 percent for the right knee, and thus do not meet the criteria for a higher rating at any time throughout the period of appeal, although a 10 percent rating could be assigned under Diagnostic Code 5003 for arthritis, that rating cannot be combined with a rating based on limitation of motion of the same joint.

The Board also finds that the weight of the evidence is against assigning a higher disability rating throughout the period of appeal under Diagnostic Code 5261 for limitation of extension.  The evidence shows that extension of the right knee was limited, at worst, to 0 degrees, with consideration of pain.  Those findings do not meet the criteria for a compensable rating under Diagnostic Code 5261, or for any higher rating.

Turning to instability, the Board concludes that an increased rating of 20 percent, but not higher, under Diagnostic Code 5257 is warranted throughout the period of appeal.  The Board acknowledges that multiple VA treatment records indicate that the Veteran's right knee is stable.  However, a CT scan taken in December 2009 revealed moderate lateral subluxation, and a VA treatment record from January 2010 also found moderate lateral subluxation.  The January 2012 VA examiner recorded a history of moderate recurrent patellar subluxation, which is also consistent with those findings.  Additionally, the Veteran has consistently reported that his right knee gave way throughout the period of appeal.  Resolving every reasonable doubt in favor of the Veteran, the Board finds that the Veteran has experienced moderate recurrent subluxation or lateral instability of the right knee, and thus a 20 percent rating under Diagnostic Code 5257 is warranted.  The Board acknowledges that the December 2015 VA examiner noted a history of severe recurrent subluxation.  However, the December 2015 VA examiner did not actually observe the presence of severe recurrent subluxation, but merely noted a history, provided by the Veteran of severe recurrent subluxation.  The other medical treatment records do not support a history of severe recurrent subluxation, and some found not lateral instability or subluxation.  Therefore, the Board finds that a rating in excess of 20 percent under Diagnostic Code 5257 is not warranted.

Finally, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.  A rating under Diagnostic Code 5003 is precluded because the Veteran is already assigned a rating for limitation of motion of the same joint.

The Board notes that the Veteran's functional loss was considered as the medical evidence shows that the Veteran has consistently complained of pain in the right knee.  38 C.F.R. §§ 4.40, 4.45 (2016).  However, the limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is contemplated in the disability rating now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of flexion or extension to the level that any separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disability, beyond what is already being compensated.  Consequently, the Board finds that a higher rating based on functional loss is not warranted for the right knee, in excess of those assigned.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for a right knee disability based on limitation of motion and the claim must be denied.  Resolving reasonably doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a 20 percent rating for right knee instability.  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating may be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected right knee disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected right knee.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria which rate the disability based on limitation of motion, pain, instability, and ankylosis.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

Further, although the right knee disability has affected the Veteran's activities, he has not claimed that the right knee disability has caused him to be unemployable.  Consequently, further analysis of whether the service-connected disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that issue of entitlement to an unemployability rating has not been raised.


ORDER

Entitlement to a rating in excess of 10 percent prior to January 25, 2010, from April 1, 2010, to January 20, 2013, and as of March 1, 2013, for right knee osteochondritis dissecans and patellar dislocation with degenerative joint disease, status post-surgical reconstruction, is denied.

Entitlement to a rating of 20 percent for right knee instability, status post-surgical repair of osteochondritis dissecans and patellar dislocation, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


